

115 S1044 IS: Ensuring Seniors Access to Local Pharmacies Act of 2017
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1044IN THE SENATE OF THE UNITED STATESMay 4, 2017Mrs. Capito (for herself, Mr. Brown, Mr. Cotton, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure equal access of Medicare beneficiaries to
			 community pharmacies in underserved areas as network pharmacies under
			 Medicare prescription drug coverage, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Seniors Access to Local Pharmacies Act of 2017.
		2.Allowing any State board certified pharmacy serving an underserved area to become a network
			 pharmacy under
			 medicare prescription drug coverage
 (a)In generalSection 1860D–4(b)(1)(B) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(B)) is amended— (1)by striking Discounts allowed for network pharmacies.—For and inserting the following: “Discounts allowed for network pharmacies.—
					
 (i)In generalFor; and (2)by adding at the end the following new clause:
					
 (ii)Inclusion of pharmacies located in underserved areas in networksIn the case of a prescription drug plan that has, in its network of pharmacies, one or more pharmacies located in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act), in a medically underserved area (according to a designation under section 330(b)(3)(A) of the Public Health Service Act), or among a medically underserved population (as defined in such section 330(b)(3)(A) of such Act), and that provides a reduction in coinsurance or copayments described in clause (i) for covered part D drugs dispensed through such pharmacies, such plan shall extend to any pharmacy located in such area or among such population the option to be an in-network pharmacy with respect to such plan under terms and conditions (including the reductions described in clause (i)) comparable to those the plan has agreed upon with other in-network pharmacies located in such area or among such population..
 (b)Effective dateThe amendments made by this section shall apply to plan years beginning on or after January 1, 2018.